Citation Nr: 9931530	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  93-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

The propriety of the assignment of a 10 percent rating for a 
service-connected generalized anxiety disorder with history 
of panic attacks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had more than 12 years of active service, 
including a period from February 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 decision by the RO in 
Roanoke, Virginia which granted inter alia service connection 
and a 10 percent disability rating for a generalized anxiety 
with a history of panic attacks.  The case was remanded by 
the Board in April 1995, May 1996, and May 1997.  In February 
1997, it was ascertained that the veteran had moved to 
Illinois and the veteran's claim was accordingly transferred 
to the Chicago, Illinois RO for further adjudication.  

In April 1999, the Chicago RO denied the veteran's claim and 
provided him with a supplemental statement of the case in 
regard to the issue certified for appeal.  The record 
contains a subsequent, but undated, computer generated 
message from the veteran's representative at the RO 
indicating that he had been in contact with the veteran who 
expressed a desire to end his appeal.  On a Report of Contact 
(VA Form 119) dated in June 1999, it was indicated that the 
veteran had been located and expressed a desire to end his 
appeal.  It was said that a statement from him to that effect 
should be forthcoming.  No such statement from the veteran is 
in the claims folder.  

Since the veteran executed a substantive appeal in regard to 
the issue of an increased rating for an anxiety disorder, a 
withdrawal of the appeal in regard to this matter requires 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c). Since such a consent from the veteran is not of 
record, the issue of entitlement to an increased rating for 
an anxiety disorder is before the Board for appellate 
consideration at this time.  


FINDINGS OF FACT

1.  Without good cause, the veteran failed to appear for a 
scheduled VA examination to evaluate the severity of his 
service-connected anxiety disorder.

2.  The service connected psychiatric symptoms result in no 
more than mild social and industrial impairment; symptoms are 
not shown to be more than mild or transient.

3.  The evidence does not objectively demonstrate psychiatric 
symptomatology of such severity as to warrant an evaluation 
in excess of 10 percent for this disability under either the 
schedular criteria for rating mental disorders in effect 
prior to November 7, 1996 or the rating criteria in effect on 
and subsequent to that date.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the veteran's service-connected anxiety disorder 
have not been met.  38 U.S.C.A §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.655(b), Part 4, Diagnostic Code 9400, as 
constituted prior to and effective on November 7, 1996 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds the veteran's claim 
of entitlement to an increased rating for his service-
connected anxiety disorder to be "well grounded" in that it 
is plausible.  The Board also finds that the RO has fulfilled 
its duty to assist the veteran in the development of his 
claim under 38 U.S.C.A.§ 5107.  It is noted in this regard 
that the RO recently attempted to afford the veteran a 
current VA examination of his service-connected anxiety 
disorder but the veteran failed to report for this 
examination, as he has others, since the notification letter 
regarding the examination was undeliverable.  

Service medical records reveal treatment for psychiatric 
symptoms, including panic attacks.  After a December 1991 
medical board evaluation, the diagnosis was, essentially, 
panic disorder without agoraphobia.  

On an October 1992 VA psychiatric examination, the veteran 
was pleasant and cooperative.  The veteran was noted to be in 
constant motion with increased energy.  He was noted to have 
good eye contact and his responses were goal directed and 
appropriate.  There was no indication of psychotic symptoms 
and no suicidal or homicidal ideation was noted.  No 
cognitive deficits were reported.  Judgment and insight were 
good.  The diagnoses were generalized anxiety disorder, rule 
out panic attacks and rule out cyclothymia.  

In May 1996, the Board remanded the certified issue in order 
to afford the veteran a comprehensive VA psychiatric 
examination.  The record contains a computer-generated 
document from a VA medical facility that indicates that the 
veteran was scheduled for this examination in June 1996 but 
the notice for the examination was not delivered.  The record 
indicates that the notification letter regarding this 
examination was addressed to the veteran's residence of 
record at that time, located on Snowdrift Circle in Virginia 
Beach, Virginia.  In a fax transmission to the Board dated in 
February 1997, the RO reported that the veteran's new 
residential address was on [redacted]in [redacted], 
Illinois.  

In the Board's remand of May 1997, it was noted that the 
schedular criteria for rating psychiatric disorders were 
revised on November 7, 1996 and that the veteran's claim had 
to be considered under both the old and revised criteria for 
rating his psychiatric disability.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO was instructed to afford the 
veteran a VA psychiatric examination to provide specific 
findings or the absence of same, which correlated to the 
criteria of the rating schedule.  The RO was then to 
adjudicate the veteran's claim for an increased rating for 
his psychiatric disorder on the basis of the evidence of 
record.  

A computer generated sheet from a VA medical facility reveals 
that the veteran was scheduled for a VA psychiatric 
examination in April 1998, but the examination was canceled 
due to an undelivered notification.  The record indicates 
that this notification was sent to the veteran's reported 
residence in [redacted] Illinois.  

In a January 1999 letter from the RO to the veteran, it was 
noted the veteran had failed to report for the above VA 
examination because the notification letter had been returned 
as undeliverable.  The RO indicated that the above address in 
[redacted] Illinois was the veteran's last known residential 
address.  The letter went on to state that the veteran's 
claim had to be denied since the veteran no longer lived at 
this address and since his current residential address and 
telephone number were unknown.  The record does not show that 
this letter was returned by the Postal Service as 
undeliverable.  

In April 1999, the RO mailed the veteran a supplemental 
statement of the case to his last reported residential 
address in [redacted] Illinois.  The record contains no 
indication that this document was returned by the Postal 
Service as undeliverable.  

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of compensation.  Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  The provisions of 38 C.F.R. § 3.655(b) mandate that 
when entitlement to an increased rating based on an original 
claim cannot be established without a current VA examination, 
and the veteran without good cause fails to report for such 
an examination, the claim will be evaluated on the basis of 
the evidence of record.  

In this case, the record reflects that the veteran failed to 
report for an April 1998 VA psychiatric examination and the 
record also fails to indicate any "good cause" for this 
failure to report.  While the veteran apparently has been in 
communication with his representative, he has failed to keep 
the VA informed as to his current residential address or to 
otherwise provide a means by which the VA can schedule him 
for a psychiatric examination.  The Board notes in this 
regard that the April 1998 VA psychiatric examination was 
specifically scheduled to assist the veteran in the 
development of his claim for an increased rating for his 
psychiatric disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING 
DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the general rating formula for mental disorders prior 
to November 7, 1996, a 100 percent evaluation was assigned 
for anxiety when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned when there 
is emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400, prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93); 59 Fed. 
Reg. 4752 (1994). The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when anxiety results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 10 
percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9400, effective November 7, 1996.

As the record now stands there is no evidence of record 
indicating that the veteran's generalized anxiety disorder is 
productive of symptoms which cause more than mild social and 
industrial impairment.  Thus, the criteria for an evaluation 
in excess of 10 percent for a generalized anxiety disorder 
prior to November 7, 1996 have not been met.  Likewise, the 
record contains no evidence of any of the psychiatric 
symptomatology justifying an evaluation in excess of 10 
percent for the veteran's generalized anxiety disorder under 
the criteria for the evaluation of service-connected 
psychiatric symptomatology in effect on, and subsequent to, 
November 7, 1996.  As noted above, VA examination in 1992 
showed that the veteran was pleasant and cooperative, goal 
directed, and appropriate, with good insight and judgment.  
The veteran specifically denied having panic attacks.  There 
is no showing of such interference with social or vocational 
functioning as to warrant a higher rating.  Therefore, the 
veteran's claim for a higher rating than 10 percent for a 
generalized anxiety disorder must be denied.  


ORDER

Entitlement to a rating higher than 10 percent for a 
generalized anxiety disorder with history of panic attacks is 
denied



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

